EXHIBIT 10.81
EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of July ___, 2008, is entered into among WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), a California corporation formerly known as Congress
Financial Corporation (Western) (“Agent”), as administrative and collateral
agent for the Lenders party to the Loan Agreement (as defined below) from time
to time (“Lenders”), WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a
California corporation formerly known as Congress Financial Corporation
(Western), as a Lender (“Wachovia”), and ROCKFORD CORPORATION, an Arizona
corporation (“Borrower Agent”).
RECITALS
     A. Agent, Wachovia, Wachovia Bank, National Association, as arranger,
Borrower Agent and Audio Innovations, Inc., an Oklahoma corporation (“AII”) have
previously entered into that certain Loan and Security Agreement dated March 29,
2004 as amended by the First Amendment to Loan and Security Agreement and
Conditional Default Waiver dated as of June 10, 2004, the Second Amendment to
Loan and Security Agreement dated as of December 30, 2004, the Third Amendment
to Loan and Security Agreement dated as of August 31, 2005, the Fourth Amendment
to Loan and Security Agreement and Consent dated as of March 21, 2006, the Fifth
Amendment to Loan and Security Agreement dated as of August 31, 2006, the Sixth
Amendment to Loan and Security Agreement dated as of March 7, 2007 and the
Seventh Amendment to Loan and Security Agreement dated as of November 28, 2007
(the “Loan Agreement”), pursuant to which Wachovia has made certain loans and
financial accommodations available to Borrower Agent and AII. Terms used herein
without definition shall have the meanings ascribed to them in the Loan
Agreement.
     B. AII has since dissolved.
     C. Borrower Agent has requested Agent and Wachovia to amend the Loan
Agreement in certain respects, and Agent and Wachovia are willing to accommodate
such request on the terms and conditions set forth herein.
     D. Borrower Agent is entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
Lenders’ rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Amendments to Loan Agreement.
          (a) Capital Stock. The following proviso is hereby added at the end of
Section 9.11:
     “; provided, that, Borrower Agent may repurchase or redeem its Capital
Stock so long as (i) the aggregate sum of the payments made on account of such
repurchases and redemptions do not exceed Two Million Dollars ($2,000,000),
(ii) the Excess Availability (before giving effect to the Permanent Reserve) was
not less than Two Million Dollars ($2,000,000) at any time during the thirty
(30) days immediately preceding the date of any such repurchase or redemption,
and will not be less than Two Million Dollars ($2,000,000) on that date after
giving effect to such repurchase or redemption, (iii) at least five (5) Business
Days before any such repurchase or redemption, Borrower Agent furnishes Agent
with a liquidity projection in form and substance satisfactory to Agent
demonstrating that the Excess Availability (before giving effect to the
Permanent Reserve) will not be less than Two Million Dollars ($2,000,000) at any
time during the thirty (30) days immediately following the date of such
repurchase or redemption, and (iv) no Default or Event of Default has occurred
and is continuing. The failure to maintain Excess Availability (before giving
effect to the Permanent Reserve) of at least Two Million Dollars ($2,000,000) at
all times during the thirty (30) days immediately following the date of any such
repurchase or redemption shall be deemed an Event of Default hereunder.”
     The repurchases and redemptions permitted under the foregoing proviso shall
be in addition to those consented to in Section 2(a) of the Seventh Amendment to
Loan and Security Agreement dated as of November 28, 2007.
          (b) EBITDA. Section 9.17.1 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
     “9.17.1 EBITDA. Borrowers and their Subsidiaries, on a consolidated basis,
shall earn EBITDA, during each period of twelve (12) consecutive months ending
on the last day of any fiscal quarter, of not less than $3,000,000.
Notwithstanding the foregoing, if on the last day of any of the foregoing
periods, the Excess Availability before giving effect to the Permanent Reserve,
minus the sum of (a) all of the Borrowers’ trade payables that are then more
than thirty (30) days past due, plus (b) all of the Borrowers’ obligations and
liabilities (other than trade payables) that are then past due, exceeds
$2,000,000, then Borrowers will not be required to comply with the foregoing
minimum consolidated EBITDA covenant for the specific period then ending.
     For the purposes hereof, ‘EBITDA’ shall mean the net income of Borrowers
and their Subsidiaries determined on a consolidated basis in accordance with
GAAP consistently applied, but excluding any extraordinary or one-time gains,
plus (a) depreciation, amortization and other non-cash charges (to the extent
deducted in the computation of such net income), plus (b) Interest Expense (to
the extent deducted in the

2



--------------------------------------------------------------------------------



 



computation of such net income), plus (c) charges for federal, state, local and
foreign income taxes (to the extent deducted in the computation of such
income).”
     2. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.
          (a) Amendment; Acknowledgement. This Amendment and the attached
Acknowledgement by Guarantor, each fully executed in a sufficient number of
counterparts for distribution to all parties.
          (b) Amendment Fee. An amendment fee in the amount of Twenty-Five
Thousand Dollars ($25,000), which fee shall be paid to Agent by Borrower Agent
on or before the date hereof and is fully earned as of the date hereof.
          (c) Representations and Warranties. The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.
          (d) Other Required Documentation. All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
     3. Representations and Warranties. Borrower Agent represents and warrants
as follows:
          (a) Authority. Borrower Agent has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party. The execution, delivery and performance by Borrower Agent
of this Amendment have been duly approved by all necessary corporate action and
no other corporate proceedings are necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower Agent. This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower Agent, enforceable against Borrower Agent in accordance with its terms,
and is in full force and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
          (d) Due Execution. The execution, delivery and performance of this
Amendment are within the power of Borrower Agent, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on Borrower Agent.

3



--------------------------------------------------------------------------------



 



          (e) No Default. No event has occurred and is continuing that
constitutes an Event of Default.
     4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     6. Reference to and Effect on the Financing Agreements.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
          (b) Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrower
Agent to Agent and Lenders.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Financing Agreements,
nor constitute a waiver of any provision of any of the Financing Agreements.
          (d) To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
     7. Integration. This Amendment and the Loan Agreement as amended, together
with the other Financing Agreements, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
     8. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the

4



--------------------------------------------------------------------------------



 



validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

                  ROCKFORD CORPORATION    
 
           
 
  By:

 
 
  Name:
 
   
 
           
 
  Title:

 
 
           
 
                WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN),
as Agent and as a Lender
 
           
 
  By:

 
 
           
 
  Name:        
 
           
 
  Title:

 
 
           

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT BY GUARANTOR
Dated as of July ___, 2008
     The undersigned, being a guarantor (“Guarantor”) under its Guaranty and
Security Agreement dated March 29, 2004, made in favor of Agent and Lenders (as
amended, modified or supplemented, the “Guaranty”) hereby acknowledges and
agrees to the foregoing Eighth Amendment to Loan and Security Agreement (the
“Amendment”) and confirms and agrees that the Guaranty is and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that, upon the effectiveness of, and on and after the date of
the Amendment, each reference in the Guaranty to the Loan Agreement (as defined
in the Amendment), “thereunder”, “thereof” or words of like import referring to
the “Loan Agreement”, shall mean and be a reference to the Loan Agreement as
amended or modified by the Amendment. Although Lender has informed Guarantor of
the matters set forth above, and Guarantor has acknowledged the same, Guarantor
understands and agrees that Lender has no duty under the Loan Agreement, the
Guaranty or any other agreement with Guarantor to so notify Guarantor or to seek
such an acknowledgement, and nothing contained herein is intended to or shall
create such a duty as to any advances or transaction hereafter.

                  MB QUART SHANGHAI, INC.    
 
           
 
  By:

 
 
  Name:  
 
   
 
           
 
  Title:

 
 
           

7